 Case 3:21-cv-00456-MMH-JRK Document 1 Filed 04/27/21 Page 1 of 5 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                                              3:21-cv-00456
                           Civil Action No. _____________________

NICOLE L. HOUSTON,

       Plaintiff,

v.

ENHANCED RECOVERY COMPANY, LLC

      Defendant,
________________________________________/

                                          COMPLAINT

      NOW COMES NICOLE L. HOUSTON (“Plaintiff”), by and through her undersigned

counsel, complaining of ENHANCED RECOVERY COMPANY, LLC (“Defendant”) as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiffs bring this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1).

                                            PARTIES

       4.      Plaintiff is a natural persons over 18-years-of-age who, at all times relevant, resided

and was domiciled in Nevada.

       5.      Plaintiffs is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       6.      ENHANCED RECOVERY COMPANY, LLC (“Defendant”) maintains its


                                                 1
 Case 3:21-cv-00456-MMH-JRK Document 1 Filed 04/27/21 Page 2 of 5 PageID 2




principal place of business at 8014 Bayberry, Jacksonville, Florida 32256.

        7.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

attempts to collect debts owed or due or asserted to be owed or due another.

                                  FACTUAL ALLEGATIONS

        8.     In or around March 2021, Plaintiff noticed that Defendant was reporting a debt

allegedly owed to AT&T on her credit report.

        9.     Plaintiff then placed a phone call to Defendant to determine why this debt was

reporting on her credit report.

        10.    Upon speaking with Defendant’s representative, Plaintiff was informed that it was

seeking to collect on a debt allegedly owed to AT&T.

        11.    During this conversation, Plaintiff notified Defendant that she paid the debt that

was owed to AT&T approximately two years ago.

        12.    Defendant stated that the debt to which Plaintiff was referring was, in fact, paid off;

however, Defendant advised that it was attempting to collect on a different debt owed to AT&T in

the amount of $475 (“alleged debt”).

        13.    Plaintiff advised Defendant that she had never had a second AT&T account so she

was not sure why this was reporting on her credit report.

        14.    Plaintiff inquired as to why she had not received any information regarding the

alleged debt in the mail, to which Defendant replied it had mailed a letter to an address in New

York.

        15.    Plaintiff immediately informed Defendant that she does not, nor has she ever

resided in New York.



                                                 2
 Case 3:21-cv-00456-MMH-JRK Document 1 Filed 04/27/21 Page 3 of 5 PageID 3




          16.    Plaintiff requested that her information be removed and Defendant stop reporting

on her credit report.

          17.    Concerned that Defendant was reporting a debt that did not belong to her, Plaintiff

placed a phone call to AT&T.

          18.    Upon speaking with AT&T, Plaintiff was informed that there was no outstanding

debt under Plaintiff’s name and believed that it could be an internal mix-up.

          19.    Plaintiff requested validation information from Defendant regarding the alleged

debt and has no received that information as of this time.

          20.    Additionally, Defendant stated that a manager would call Plaintiff to follow up on

her matter.

          21.    To date, Plaintiff has not received a call back from Defendant.

          22.    Concerned with Defendant’s false credit reporting, Plaintiff was forced to expend

time and energy to retain counsel as a result of Defendant’s conduct.

          23.    In short, Plaintiff’s statutorily guaranteed rights were violated under the FDCPA

and Plaintiff suffered damage of false information being reported to her credit report.


                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

          24.    Plaintiff restates and realleges the previous paragraphs as though fully set forth

herein.

          25.    Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

          26.    The alleged debt is a “debt” as defined by FDCPA §1692a(5) because it arises out

of a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

          27.    Defendant is a “debt collector” as defined by §1692a(6) because it regularly collects


                                                   3
 Case 3:21-cv-00456-MMH-JRK Document 1 Filed 04/27/21 Page 4 of 5 PageID 4




debts and uses the mail and/or the telephones to collect delinquent consumer accounts.

                        Violations of FDCPA §§1692f and 1692e

          28.    Pursuant to §1692f of the FDCPA, a debt collector is prohibited from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

          29.    Defendant violated §1692f by employing unfair and unconscionable means to

attempt to collect on a debt not belonging to Plaintiff by reporting the alleged debt to her credit

report.

          30.    Defendant unfairly and unconscionably attempted to coerce Plaintiff into paying a

debt that does not belong to her by failing to remove the alleged debt from her credit report despite

the fact that it was contacting the wrong person and after Plaintiff had informed it that the alleged

debt did not belong to her.

          31.    Further, Defendant unfairly and unconscionably failed to provide Plaintiff with the

validation information that she requested and failed to have a manager call Plaintiff to discuss the

mix-up.

          32.    Pursuant to §1692e of the FDCPA, a debtor collector is prohibited from making

“any false, deceptive, or misleading representation” in connection with the collection of a debt.

          33.    Defendant violated §1692e by falsely representing, through implication, that

Plaintiff was liable for the alleged debt when it failed to remove the alleged debt from her credit

report even after it obtained knowledge that the alleged debt did not belong to Plaintiff.

          34.    As pled above, Plaintiff was harmed by Defendant’s unfair collection practices.

   WHEREFORE Plaintiff, NICOLE C. HOUSTON, requests that this Honorable Court:

   a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;



                                                  4
 Case 3:21-cv-00456-MMH-JRK Document 1 Filed 04/27/21 Page 5 of 5 PageID 5




   b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
       the underlying FDCPA violations;
   c. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1692k;
       and
   d. Award any other relief as this Honorable Court deems just and appropriate.
                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: April 27, 2021                                Respectfully submitted,

                                                     NICOLE L. HOUSTON

                                                     By: /s/ Alexander J. Taylor

                                                     Alexander J. Taylor, Esq.
                                                     Florida Bar No. 1013947
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8181
                                                     ataylor@sulaimanlaw.com




                                                 5
